Citation Nr: 1312525	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-49 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to compensation for carpal tunnel syndrome of the left hand, as secondary to residuals of a left elbow contusion with a small loose body and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1975 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, that denied entitlement to compensation for carpal tunnel syndrome of the left hand, claimed as secondary to residuals of a left elbow contusion with a small loose body and degenerative joint disease.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's appeal can be adjudicated.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

The Veteran seeks compensation for carpal tunnel syndrome of his left hand, secondary to residuals of a left elbow contusion.  He filed his claim in September 2008, two months after having carpal tunnel surgery at the VA Medical Center (VAMC) in Wilmington, Delaware.  See Veteran's September 2008 claim.  The RO denied his claim in October 2008.  In his June 2009 Notice of Disagreement, he stated that, as of the date of his letter, he remained under the care of his surgeon at the VAMC.  Despite this statement, the RO did not obtain these VA treatment records.  

Given the evidence the Veteran has submitted, the Board believes there are VA treatment records that have not been associated with the claims file.  Records generated by VA facilities that may impact the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims files.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, the AMC should obtain any unassociated VA treatment records, dated since July 2008.  

The Board also notes that a VA emergency room (ER) record dated October 4, 2004 contains a Problem List showing that the Veteran had a history of carpal tunnel syndrome (CTS).  The Veteran fell during this emergency room treatment and was awarded compensation under 38 U.S.C.A. § 1151 for his left elbow disorder.  Any VA treatment records dated prior to October 2004 showing treatment for CTS should be obtained.

Finally, the Veteran was afforded a VA examination in September 2008.  The VA examiner concluded that the left CTS was not caused by the left elbow contusion with a small loose body and degenerative joint disease.  However, an opinion as to aggravation was not provided.  The question of aggravation is an integral part of a secondary service connection claim, see 38 C.F.R. § 3.310(b), and the absence of an answer to this question requires remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Therefore, a new medical examination is required on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records for carpal tunnel syndrome from the VAMC in Wilmington, Delaware, dated prior to October 2004 and dated since July 2008.  Ensure that all surgical and post-surgical treatment records are included.

2.  Thereafter, schedule the Veteran for a VA neurological examination of his left upper extremity.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner must identify all current neurological disorders of the left upper extremity.  Any indicated tests to determine the diagnosis should be accomplished.  

The examiner should provide an opinion as to whether it is least as likely as not (i.e., 50% or greater probability) that any current left upper extremity disorder, including CTS, is proximately due to, or the result of, the residuals of a left elbow contusion with a small loose body and degenerative joint disease.

The examiner should provide an opinion as to whether it is least as likely as not (i.e., 50% or greater probability) that any current left upper extremity disorder, including CTS, is permanently aggravated by the residuals of a left elbow contusion with a small loose body and degenerative joint disease.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3.  Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

4.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

